               Case 20-15173-RAM         Doc 91    Filed 06/22/20    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division

IN RE:
                                                           Case No. 20-15173-RAM
MIDTOWN CAMPUS PROPERTIES, LLC,

      Debtor.                                              Chapter 11 Case
_____________________________________/


    SAUER, INCORPORATED’S NOTICE OF WITHDRAWAL OF EMERGENCY
                          MOTION (D.E. 90)

         Creditor Sauer, Incorporated (“Sauer”) hereby gives notice of its withdrawal of Sauer’s

Emergency Motion for Authorization to Immediately Stop Working on the Project (the

“Motion”)(D.E. 90).     Sauer received confirmation of the wire being sent from counsel for the

Debtor, and from Sauer’s bank as to the receipt of the Debtor’s required wire payment, after the

Motion was filed.

          Dated: June 22, 2020


                                                    Respectfully submitted,
                                                    SHAWDE & EATON, P.L.
                                                    1792 Bell Tower Lane
                                                    Weston, Florida 33326
                                                    Telephone: (954) 376-3176

                                                    By:    /s/ John D. Eaton
                                                            John D. Eaton
                                                            Florida Bar No. 861367
                                                            jeaton@shawde-eaton.com

                                                  and
               Case 20-15173-RAM         Doc 91     Filed 06/22/20     Page 2 of 2




                                                     Callie E. Waers
                                                     (pro hac vice admission)
                                                     MARTIN HILD P.A.
                                                     555 Winderley Place, Suite 415
                                                     Maitland, FL 32751
                                                     Telephone: (407) 660-4488
                                                     Email: cew@martinhild.com

                                                     Attorneys for Creditor Sauer, Incorporated



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of June, 2020, a true and correct copy of the

foregoing Notice was served via CM/ECF transmission on all parties currently on the list to receive

e-mail notice/service for this case.


                                                     By: /s/ John D. Eaton
                                                             John D. Eaton




                                                2
